DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Action is in response to the applicant's amendment received on 02/23/2021, in response to the Non-Final Office Action. 
Response to Amendment
Acknowledgement is made to applicant’s amendment of claim 1. Claims 1-11 are pending in this application.  
Withdrawn Rejections
The 35 U.S.C. § 112 rejection of claim 1 for antecedent basis of “the grooves” limitation, made of record on page 4, paragraph 5 of the office action mailed 24 November 2020 has been withdrawn due to Applicant's amendments in the response filed 23 February 2021. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-2, 4-11are rejected under 35 U.S.C. 103 as being unpatentable over Orii (US 2019/0077201 A1 – of record), in view of Collette (US 2011/0079333 – of record).
Regarding claim 1, Orii teaches a pneumatic tire including the use of a tire wear indicator TWI, see [0023]. The tire being configured to have a tread which is partitioned by a circumferential groove 1, whose groove sidewalls 11 have mutually facing slits 4 – (corresponds to first and second cutouts) formed thereon. And a tread wear indicator in the form of a protrusion 3 which extends across the circumferential groove between the slits 4. The slits are further configured to have the bottom face of the slit be at the same depth as the top face of the protrusion, see [0027]. This configuration is considered to meet the claimed “each one of the first and second cutouts extending radially inwardly from a radially outward surface of the tread to the indicator”; since such a slit/protrusion configuration presents a protrusion top surface which is at the same tread thickness depth as the slit bottom; while extending axially across the width of the groove segment into the plane of the slit bottom.
Orii does not explicitly disclose the claimed tire structure of a pair of sidewalls extending to a tread, and the tread includes a plurality of tread elements and a plurality 
However, Orii discloses its tire is in accordance with the present disclosure, similar to an ordinary pneumatic tire, see [0022]. One of ordinary skill would understand that an ordinary pneumatic tire includes a pair of sidewalls extending to a tread, and the tread includes a plurality of tread elements and a plurality of angular circumferential grooves, the grooves being comprised of circumferential groove segments. IN ANY EVENT: It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Orii’s pneumatic tire with the claimed structure of a pair of sidewalls, and tread pattern including a plurality of tread elements, plurality of angular circumferential grooves, and circumferential groove segments as it is very well-known in the art to form tires comprising such structures.
Furthermore, as Orii discloses the use of a tread wear indicator without providing specific details thereof, one would look to related art for exemplary configurations.
Collette teaches the use of tread indicators is not new and mandated by law in many countries, see [0002]. And as depicted in FIG-1 and FIG-3 discloses the wear indicator is configured to: extend completely across the circumferential groove 10; includes a plurality of step elements, see 122 and 111, where step element 122 is a radially outermost element and step element 111 is a radially innermost, the step 
Additionally, each step element has an approximately rectangular shape that radially extends into the depth of the groove and thus form surfaces which corresponds to an axially extending surface being approximately parallel to and being radially inward of the radially outward surface of the tread, and a radially-extending surface extending approximately perpendicular to the axially-extending; and the radially outermost surfaces of each step further comprise insignias (corresponds to indicia), wherein all of the insignias are visible to a user of the tire from a radially outward direction before wear of the tire commences, see FIG-2 and [0052].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tread wear indicators of Orii to be configured in the claimed manner as taught by Collette to provide the tire with a tread wear indicator whose step design allows for depictions of different tire standards on each step such as those of the DOT or CCC, see Collette [0047]. 
Regarding claims 2, 4, Orii and Collette teach all the limitations of claim 1 as discussed above.
Modified Orii does not explicitly disclose the indicator is formed with a length that is less than about 80% of a length of the selected groove segment nor that the indicia are formed with a distance across a width of the tread wear indicator that is from 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the wear indicators to have a length that is less than about 80% of a length of the selected groove segment where the indicator is located and form the insignias with a distance across a width of the tread wear indicator that is from about 80 percent to about 100 percent of the width of the tread wear indicator to provide the tire of modified Orii with a size of indicator that is visible at an incidental glance of the tire. 
Moreover, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  See MPEP 2144.04 (IV).
Regarding claims 5-9, Orii and Collette teach all the limitations of claim 1 as discussed above.
Modified Orii discloses a plurality of step elements are formed in a staircase configuration; where the axially-extending surface of each step element includes a square or rectangular shape, see (Collette - FIG-2); and wherein the indicator is configurable to expand to different shapes to show second (and third, fourth, …) level of tread wear, see Collette - [0047] – (corresponds to at least four step elements and the axially-extending surface of each step element is disposed at a height that corresponds to a selected percentage of a recommended tread height).
Modified Orii does not explicitly disclose the level of tread wear corresponds to 75%, 50%, 25% and 0% of the recommend tread height. However, one would have good reason to pursue the claimed percentages, since modified Orii discloses the indicator is configurable to have up to fourth indicator elements depict a level of wear. It is well taken that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In this case, one of ordinary skill in the art would configure the four step elements to correspond to the claimed recommend tread heights, step 1 - 75%, step 2 – 50%, step 3 – 25% and step 4 – 0% as this merely adds desired dimensions to the disclosed step elements of modified Orii and predictably 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the wear indicator of modified Orii be configured such that a first one of the step elements is disposed at a height that corresponds to about 75% of a recommended tread height, the axially-extending surface of a second one of the step elements is disposed at a height that corresponds to about 50% of the recommended tread height, the axially-extending surface of a third one of the step elements is disposed at a height that corresponds to about 25% of the recommended tread height, and the axially-extending surface of a fourth one of the step elements is disposed at a height that corresponds to about 0% of the recommended tread height as reasonably suggested by modified Fetty.
Regarding claim 10, Orii and Collette teach all the limitations of claim 1 as discussed above. 
Modified Orii does not explicitly disclose a plurality of indicators are formed in a respective selected one of the circumferential groove segments. However, one would form the tread pattern in the claimed manner to predictably and advantageously provide a means for quickly ascertaining the usable wear life of the tire. And as previously discussed, modified Orii discloses the use of tread indicators is not new and 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the wear indicators of modified Orii in the claimed manner, since providing a plurality of indicators, where each one of the indicators is formed in a respective selected ones of circumferential groove segments as taught by Collette would provide a means for ascertaining the wear level of the tire as taught by Collette. 
Regarding claim 11, Orii and Collette teach all the limitations of claim 1 as discussed above. 
As to the indicator is formed with an insert that is disposed in a mold which cures the tire: The claims are directed to an article of manufacture and limitations pertaining to the method of manufacture fail to further define the structure of the claimed article, see MPEP 2113.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Orii (US 2019/0077201 A1 – of record), in view of Collette (US 2011/0079333 – of record) as applied to claim 1 above, and further in view of Fetty et al. (US 4,609,022 – of record).
Regarding claim 3, Orii and Collette teach all the limitations of claim 1 as discussed above.
Modified Orii is silent to the claimed angles of the circumferential groove segments. However, as previously discussed Orii discloses its tire in formed in a similar manner as ordinary pneumatic tires. Thus, one would look to the prior art for conventional tread patterns of circumferential grooves.
Fetty discloses a pneumatic tire suitable for providing a tread pattern with excellent noise level characteristics while also maintaining all season traction capabilities and good wear and handling characteristics, see Col 3 lines 57-61. The tread pattern including the use of a  circumferentially extending groove segment 25 that makes an angle with respect to the circumferential direction of the tire between 2° and 20°, see Fetty - Col 1 lines 65-67 and Col 2 lines 41-43 – (corresponds to the circumferential groove segments extend at an angle relative to a circumferential direction of the tread, the angle being from about 10 degrees to about 30 degrees relative to a circumferential direction of the tread);
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tread pattern of Orii to have circumferential groove segments extend at an angle relative to a circumferential direction of the tread, the angle being from about 2° and 20° relative to a circumferential direction of the tread as taught by Fetty to provide a tread pattern with excellent noise level characteristics while also maintaining all season traction capabilities and good wear as suggested by Fetty. 
Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, see MPEP § 2144.05(I). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Orii (US 2019/0077201 A1 – of record), in view of Collette (US 2011/0079333 – of record) as applied to claim 8 above, and further in view of Pulte et al. (US 2018/0326795 – of record).
Regarding claim 9, Orii and Collette teach all the limitations of claim 8 as discussed above.
Modified Orii does not explicitly disclose the level of tread wear corresponds to 75%, 50%, 25% and 0% of the recommend tread height. However, one would have good reason to pursue the claimed percentages since modified Orii discloses the indicator is configurable to have up to fourth indicator elements depict a level of wear, see Collette [0047]. Moreover, such configurations are known in the art.   
Pulte teaches the use of a wear indicator where an axially extending surface 36A of a first step 36 indicates a level or height at which 75 percent of a recommended tread height remains, see [0031]; a second step 38 indicates a level or height at which 50 percent of a recommended tread height remains; a third step 40 indicates a level or height at which 25 percent of a recommended tread height remains; and a fourth step 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tire tread of Orii to have a wear indicator having four step elements as taught by Collette and for the four step elements to be configured such that the four step elements to correspond to the claimed recommend tread heights, step 1 - 75%, step 2 – 50%, step 3 – 25% and step 4 – 0% as taught by Pulte to provide a tire with a countdown of the remaining tread life of the tire as taught by Pulte.
Response to Arguments
Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive. 
Applicant argues: The combination of Orii and Collette, alone or in combination, do not disclose or teach the elements that are recited in amended independent claim 1 and do not render the claim obvious.
Examiner disagrees: Orii discloses the slits/first/second cutouts are configured to extend into the tread thickness to the same level of the top of the protrusion/wear indicator, see [0027]. Under the broadest reasonable interpretation afforded the examiner, having the slit extend to the same plane as the protrusion; where the protrusion extends axially across the groove segment to thereby meet the slit is a 
The rejection is maintained. And as the comments regarding claims 2-11 are substantially the same those addressed in the aforementioned discussion, the rejections of claims 2-11 are maintained for their dependency on claim 1 as well as the limitations they introduce.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00AM--4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 19, 2021